Case 2:14-cr-20599-SJM-RSW ECF No. 693, PageID.3876 Filed 08/13/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 UNITED STATES OF AMERICA,
                                             Case No. 2:14-cr-20599-03
            Plaintiff,
                                             HONORABLE STEPHEN J. MURPHY, III
 v.

 SCOTT AMSTER,

            Defendant.
                                     /

                ORDER DENYING DEFENDANT'S
       EMERGENCY MOTION FOR RELEASE FROM CUSTODY [690]

      In 2014, Defendant Scott Amster pleaded guilty to one count of conspiracy to

commit mail and wire fraud, in violation of 18 U.S.C. § 1349, for his involvement in

an international fraudulent telemarketing ring centered in Detroit, Michigan. ECF

89. On September 26, 2016, he was sentenced to 102 months' imprisonment. ECF

405, 415. On June 10, 2020, Defendant filed an emergency motion to reduce his

sentence under the compassionate release provision of the First Step Act, 18 U.S.C.

§ 3582. ECF 690. Defendant represented that he is particularly susceptible to

COVID-19 because of his age and underlying medical conditions. Id. at 3840–41. The

Government opposed Defendant's request. ECF 691.

      To be eligible for compassionate release, Defendant must demonstrate that

"extraordinary and compelling reasons" exist to warrant a reduction in sentence. 18

U.S.C. § 3582(c)(1)(A)(i). Section 1B1.13 of the Sentencing Guidelines provides some

guidance about what constitutes "extraordinary and compelling reasons." U.S.S.G.

§ 1B1.13. Those reasons are classified in four categories: (1) Defendant's medical


                                         1
Case 2:14-cr-20599-SJM-RSW ECF No. 693, PageID.3877 Filed 08/13/20 Page 2 of 3




condition; (2) Defendant's age; (3) family circumstances; and (4) additional reasons

"other than, or in combination with" the first three categories. Id. at cmt. n.1(A)–(D).

      Even if Defendant establishes "extraordinary and compelling reasons," he is

ineligible for compassionate release if he is "a danger to the safety of any other person

or to the community." USSG § 1B1.13(2). Dangerousness constitutes "a broader

construction than the mere danger of physical violence." United States v. Cook, 880

F.2d 1158, 1161 (10th Cir. 1989) (per curiam). As such, danger may encompass

economic harm. See United States v. Reynolds, 956 F.2d 192, 192 (9th Cir. 1992); see

also United States v. Stone, 608 F.3d 939, 948 n.7 (6th Cir. 2010).

      Here, Defendant has demonstrated that extraordinary and compelling reasons

exist. He is 59 years old and has several serious underlying medical conditions,

including obesity, type-2 diabetes, hypertension, and chronic atrial fibrillation. ECF

690. PgID 3840. Defendant's medical history thus categorizes him as high risk under

the CDC's guidelines. See People at Increased Risk of Severe Illness, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-increas

ed-risk.html.

      But Defendant remains a danger to the community. He has been convicted for

various fraudulent schemes, most of which he committed while on probation for early

offenses. ECF 367, PgID 1791–92 (under seal). The present case was his fifth felony

conviction related to fraudulent activity. Id. at 1791. Further, his current home plan

indicated that he has no job prospects and will not seek employment until after the

pandemic is over. ECF 690, PgID 3841. Because Defendant has no means of economic




                                           2
Case 2:14-cr-20599-SJM-RSW ECF No. 693, PageID.3878 Filed 08/13/20 Page 3 of 3




support until after the pandemic is over—a date seemingly far in the unforeseeable

future—and in light of his repeated criminal conduct, Defendant will likely pose a

danger to the community through potential economic harm and is not eligible for

compassionate release. The Court will therefore deny Defendant's emergency motion

for release.

       WHEREFORE, it is hereby ORDERED that Defendant's emergency motion

for release from custody [690] is DENIED.

       SO ORDERED.


                                     s/ Stephen J. Murphy, III
                                     STEPHEN J. MURPHY, III
                                     United States District Judge
Dated: August 13, 2020


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on August 13, 2020, by electronic and/or ordinary mail.

                                     s/ David P. Parker
                                     Case Manager




                                        3
